November 13, 2012 DREYFUS INSTITUTIONAL RESERVES FUNDS - DREYFUS INSTITUTIONAL RESERVES TREASURY PRIME FUND (AGENCY SHARES) Supplement to Prospectus dated May 1, 2012 Agency shares of Dreyfus Institutional Reserves Treasury Prime Fund are no longer offered by the fund and have been terminated as a separately designated class of the fund. November 13, 2012 DREYFUS INSTITUTIONAL RESERVES FUNDS - DREYFUS INSTITUTIONAL RESERVES TREASURY PRIME FUND Supplement to Statement of Additional Information dated October 1, 2011, as revised or amended, December 1, 2011, February 1, 2012, March 1, 2012, April 1, 201, May 1, 2012, August 1, 2012 and September 1, 2012 Agency shares of Dreyfus Institutional Reserves Treasury Prime Fund are no longer offered by the fund and have been terminated as a separately designated class of the fund.
